In the United States Court of Appeals

                    For the Fifth Circuit
                           _______________

                             m 01-21256
                           _______________




                         RICHARD M. COAN,
AS TRUSTEE FOR AROCHEM INTERNATIONAL, INC., AND AROCHEM CORPORATION,


                                                Plaintiff-Appellant,

                                VERSUS

              CHASE MANHATTAN BANK, N.A., ET AL.,

                                                Defendants,

                          ERNST & YOUNG,

                                                Defendant-Appellee.



                     _________________________

               Appeal from the United States District Court
                   for the Southern District of Texas
                           m H-94-CV-3930
                    _________________________
                           December 10, 2002
Before SMITH, BARKSDALE, and
  EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

   The plaintiff sued Ernst & Young for
breach of contract, the statute of limitations
having expired on an action for professional
malpractice.    The district court granted
summary judgment, finding no issues of
material fact.

   We have read the briefs and have heard the
arguments of counsel, and have consulted per-
tinent portions of the record. The summary
judgment record does not reflect actual know-
ledge on the part of Ernst & Young. On the
basis of applicable caselaw and the summary
judgment record, we affirm, essentially for the
reasons given by the district court.




   *
      Pursuant to 5TH CIR. R. 47.5, the court has deter-
mined that this opinion should not be published and is
not precedent except under the limited circumstances
set forth in 5TH CIR. R. 47.5.4.

                                                           2